COURT OF APPEALS OF VIRGINIA


Present:       Judges Benton, Coleman and Willis


RENATA MARYANN NAYDOCK BIBB
                                                   MEMORANDUM OPINION *
v.      Record No. 1918-97-4                           PER CURIAM
                                                    FEBRUARY 17, 1998
RICHARD EUGENE BIBB


                  FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                            David T. Stitt, Judge

                (Peter M. Fitzner; Shoun & Bach, on briefs),
                for appellant.
                (J. Patrick McConnell; Elizabeth L. Salans;
                Odin, Feldman & Pittleman, on brief), for
                appellee.



        Renata Maryann Naydock Bibb appeals the decision of the

circuit court denying her motion to increase the monthly spousal

support she receives from her former husband, Richard Eugene

Bibb.       The wife contends that the trial judge erred in failing to

increase spousal support.       In his brief, the husband raises as an

additional question whether the trial judge erred when he reduced

the monthly income imputed to the wife from $1,042 to $283.         Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.       Accordingly, we summarily affirm

the decision of the trial court.        See Rule 5A:27.

            Code § 20-109 provides that "upon petition of either party

the court may increase, decrease or terminate spousal support and

        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
maintenance that may thereafter accrue . . . as the circumstances

may make proper."   In seeking a modification, "[t]he moving

party . . . is required to prove both a material change in

circumstances and that this change warrants a modification of

support."    Schoenwetter v. Schoenwetter, 8 Va. App. 601, 605, 383

S.E.2d 28, 30 (1989).

     The wife filed a petition to increase child support and

spousal support, alleging an increase in the husband's earnings.

The trial judge found that the husband's increased earnings

warranted an increase in monthly child support from $691 to

$1,145, retroactive to the filing of the petition.   The trial

judge denied any increase in spousal support and awarded the wife

$10,000 in attorney's fees.
     The evidence proved that the husband's earnings have

increased.   The husband's earnings were $180,000 in 1993,

$178,000 in 1994, and $204,000 in 1995.   The trial judge found

that the husband's 1996 earnings were an aberration and found it

appropriate to use $250,000 as the amount of the husband's 1996

earnings when computing child support.

     When the trial judge set the original award in 1994, the

trial judge imputed $25,000 in income to the wife.   In her

current petition, the wife asserted that she no longer enjoyed

the middle-class standard of living enjoyed by the parties during

the marriage and that she was unable to earn income at the

imputed level of $25,000.   The wife contended that she needed



                                  2
additional assistance to help her purchase a new car, new

clothes, and a new computer to be successful in her chosen career

as a real estate agent.

     Although the evidence indicated that the wife's financial

well-being had decreased and the husband's had increased, those

facts alone do not mandate an increase in spousal support.    The

trial judge found that the wife bore responsibility for her

decreased financial well-being.    The wife testified that she

worked forty to sixty hours a week as a real estate agent since

June 1996.   However, the wife testified that she had decided not

to seek any employment other than that as a real estate agent and

that she applied for only one job since the divorce.   The trial

judge was not required to accept her belief that her mental

depression prevented her from engaging in regularly scheduled

work and only permitted her to sporadically sell real estate.

The trial judge heard and saw the parties testify and did not

find credible the wife's contention that her depressed state made

her incapable of seeking other, more reliable, employment, but

did not keep her from working forty to sixty hours a week as a

real estate agent.
     The trial judge's findings are supported by credible

evidence.    Therefore, we cannot say that the trial judge erred by

refusing to find that changed circumstances justified an increase

in spousal support.

                      Reduction in Imputed Income




                                   3
     The husband contends that the trial judge erred by reducing

the income imputed to the wife when calculating child support.

We disagree.   The trial judge calculated the child support

payments pursuant to the guidelines found in Code § 20-108.2,

which are presumed to be correct.    See Code § 20-108.1(B).   The

trial judge elected not to deviate from the guidelines by

imputing income to the wife.   Based upon the circumstances as

they existed at the time of the hearing, we cannot say the trial

judge erred in failing to impute income to the wife.
     Accordingly, we summarily affirm the decision.

                                                         Affirmed.




                                 4